 t'"INTERNATIONALPAPER COMPANY295of the Employer,withinthe meaning of Section 9 (c) (1) and Sec-tion-2 (6) and(7) of the Act, and weshallthereforedismiss thepetition.-OrderUpon the basis of the entire record in this case, the National LaborRelationsBoard hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.INTERNATIONAL PAPER COMPANY(SOUTHERN KRAFT DIVISION)avdLODGE 1365,1036, AND 1106,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,PETITIONER.CasesNos. 15-RC-443, 15-RC-473, and15-RC-475.September 21,1951Supplemental Decision and OrderOn July 12, 1951, the Board issued a Decision and Direction ofElections 1 in the above cases, setting up separate voting groups for,certainemployees of the Employer at its Camden, Arkansas, Spring-hill, Louisiana, and Panama City, Florida, plants, respectively. Inall these voting groups, lead men, working foremen, and helpers wereincluded; office clericals technical, and professional employees, guards,and supervisors were excluded.At the Camden, Arkansas, plant, theBoard directed separate elections among (a) all millwrights; (b) allwelders; (c) all machinists, including blacksmiths; (d) all pipefitters;and (e) all other production and maintenance employees, including-oilers,knife grinders, and auto mechanics.At the Springhill, Lou-isiana, plant, the Board directed separate elections among (f) allmillwrights; (g) all welders; (h) all boilermakers; (i) all steelwork-ers; (j) all toolroom employees, including machinists and blacksmiths;.(k) all sheet metal workers; (1) all pipefitters; and (m) all othermechanics, crane operators, knife grinders, roll grinders, well-men,-and oilers.At the Panama City, Florida, plant, the Board directedseparate elections among (n) all millwrights; (o) all steelworkers;-(p) all toolroom men, including machinists and blacksmiths; (q) allsheet metalworkers; (r) all welders; (s) all carpenters; (t) all pipe--fitters; and (u) all other production and maintenance employees,including metermen, auto mechanics,craneoperators, mechanics, paper:mill turbine operators, the molder, and firemen.195 NLRB No. 15.'96 NLRB No. -36. 296DECISIONS", O'F: NATIONAL - LABOR-RELATIONS BOARDThereafter the Petitioner and the Pipefitters (United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, Local Nos. 229, 610 and706) filed requests for reconsideration.In each of its three petitions in this consolidated proceeding, thePetitioner sought a single separate unit of a heterogeneous multicraftcharacter at, the Employer's Camden, Springhill, and -Panama Cityplants, respectively, including in its proposed units craftsmen' andother less skilled employees whom it claimed to represent.The Pipe-fitters intervened to protect its interest among the pipefitters at eachof the three plants.2The Joint Intervenors (International Brother-hood of Paper Makers, A. F. L.; International Brotherhood of Pulp,.Sulphite, and Papermill Workers, AFL; and International Brother-hood ofElectricalWorkers, AFL) proposeda single multiplant unitof production and maintenance employees at all the plants in theEmployer's Southern Kraft Division, for which the Employer con-tended, or, in the alternative, as the Board concluded, separate unitsof production and maintenance employees at each of the three plantswherein partial units were sought by the Petitioner.3The record does not indicate that employees in the three plantsherein concerned have peculiar common interests not shared with likeemployees at the six other plants of the Employer's Southern KraftDivision.4All parties, except the Pipefitters, agreed to the generalsimilarity of operations at the Employer's Georgetown, Camden,.Springhill, and Panama City plants.The Pipefitters does not pointout, however, nor does the instant record disclose, any basic differ-ences in the operations of the plants sufficient to warrant any special2 In 1949 the Pipefitters was certified by the Board as exclusive bargaining representativeof pipefitters at the Employer'sCamden plant,International Paper Company(SouthernKraft Division),87 NLRB 49 On March 9 and 12, 1951,respectively,the Pipefittersfiled separate petitions for pipefitters at the Employer'sSpringhill and Panama CityplantsOn March 27,1951,the Pipefitteis filed a separate petition for pipefitters atthe Employer'sMoss Point.Mississippi,plantInternational Paper Company(SouthernKraft Division),96 NLRB 306.3The Joint Intervenors allege that all parties to this proceeding favored multiplantbargainingThey take exceptions to the Board's statement that, In the alternative to adivision-wide unit of production and maintenance employees,the Joint Intervenors pre-ferred single-plant units to craft and residual units on a single-plant basis.Althoughneither the Petitioner nor any other party denied that bargaining on a multiplant basismight,for some reasons,he desirable,the only petitions before the Board limited the unitssought to the several individual plants named.In the absence of controlling bargaininghistory on a broader basis,or facts tending to show that bargaining limited to a singlegrant is not appropriate,the Board provided for elections among the craft groups-soughtat each plant named in the petitions and among residual voting groups.Any party whichdoes not desire to participate in any of'the elections so provided may withdraw its namefrom the ballot4For this reason,and in the absence of conclusive bargaining history, we reject thecontention of the Joint Intervenors that multicraft bargaining on less than a division=widebasis is appropriate.Although the Petitioner did not deny that multiplant bargainingmight be feasible,the only petitions before the Board are limited to specific and separateplants named INTERNATIONAL PAPER COMPANY297unit consideration applicable to any one, and not all, of the plantsnamed.The Petitioner's request for reconsideration of the Board's denial ofits req i st for a multicraft unit raises no matters not previously-con-sidered by the Board in its decision herein, as well as in the Board'sdecision in the earlier case involving the Georgetown plant of theEmployer's Southern Kraft Division .5We find nothing in the Peti-tioner's request which warrants disturbing those decisions.The Pipefitters' motion to reconsider in substance attacks the failureof the Board to include within the pipefitters' unit the welders regu-larly assigned to work with pipefitters.A proper disposition of this,contention requires the Board to set out in general terms what we1 egard as the proper unit placement for welders.It is now well established, of course, that-except for the specialcase of craft nucleus departmental units 6-the initial prerequisite forthe establishment or severance of what is alleged to be a craft unit isthe existence and use of true craft skills by the particular employeesinvolved.Welding can be a, true craft when it involves nonrepetitivework performed by individuals who on the basis of training or experi-ence possess and utilize a high degree of craft skills.But welding canalso involve repetitive, routine work performed by individuals whoeither do not possess or are not required to utilize any true craft skills.Therefore in the case of welders, as in the case of any group assertedto be craft, the Board will neither establish a separate craft group norinclude welders in any otherpurecraft units unless the work involvedcalls for the exercise of craft skills and the employees involved possesssuch skills.Where the welders involved in a particular case are true craftsmen,the question remains as to whether they should be established in aseparate craft group or included with some other craft.By the verynature of their work, welders frequently work in close associationwith other crafts in the performance of a particular maintenance job.Where; in a given plant, all of the welders are regularly assigned towork with particular crafts, we believe that the common workingconditions and general community of interests thereby engenderedrequires that the welders-if they are to be segregated from the gen-era] production and maintenance employees at all-should be in-cluded in the craft units of the particular crafts to which they arepermanently assigned.On the other hand where craft welders com-prise a pool of employees who are not regularly assigned to workwith-any particular craft, but work throughout the plant with what-ever group may need their services, we believe that the basic com-International Paper Company(SouthernKraftDivision),94 NLRB 483.Seeger Refrigerator Company,95 NLRB No.158, and cases cited therein. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunity of interests engendered by their common craft skills, mili-tates in favor of establishing the welders in separate craft units. A.third situation frequently encountered is where some weldersare'regu-larly assigned to particular crafts but a substantialnumber act, as inthe second situation, as a roving, pool.We believe that-in such asituation a more logical and cohesive grouping of the employees forcollective bargaining results from establishing all the welders in asingle craft unit rather than segregating those who may be assignedtc a particular craft.'These principles were followed by the Board in its determinationas to the unit placement of welders in the previouscasesinvolving theEmployer here, including the instant case.Thus, for example, in theGeorgetowncase,the record showed that the pattern followed thatof the third situation referred to above, that is, the welders are allskilled and although certain of them are regularly assigned to par-ticular crafts, a substantial number work by assignment out of acommon welders' pool. In the instant case there is no direct evidencethat particular welders are regularly assigned to any specific crafts.In bothcasesthe principles enunciated above required, as the Boardfound, that the welders be established in separate voting groupsfor the purpose-of-expressingtheir desires as to craft severance.Wesee no reasonto depart from that determination.OrderIT IS HEREBY ORDEREDthat the requests and motion for reconsid-eration filed herein by the Petitioner and United Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, Local Nos. 229, 810, and 706 be, andthey hereby are, denied.MEMBERHOUSTON, dissenting in part :I dissent from that portion of the Supplemental Decision whichdeniesthe Pipefitters' request formodificationof the pipefitters' unit'In reaching this result we have not,as our dissenting colleague suggests,ignored thefact that welderswho work withparticular crafts share a certaincommunityof interestwith theseother craftsmen resulting from their close association with such employees.We have weighed that factoragainst the equally cogentconsideration that in this situa-tion-where some welders are regularly assigned to workwith particularcrafts, but othersare not-collective bargainingwith respect tothe terms and conditionsof welders';employ-ment is certain to be encumbered if some welders are bargainedfor as partof other craftunits while other welders are bargained for in a welders unit.The result we have reached.in our opinion, best meets the basic test whichthe statuteimposes on this Board in its unitdeterminations;itassures to "employeesthe fullestfreedom in exercising the rightsguaranteedby this Act."Nor should it offend our dissenting colleaguethatthe principles we have enunciated herewith respectto theunit placement of welders takes cognizance of the "administrative set-upof the employer."We have alwaysassumed it obvious that the manner in which a particu-lar employer has organized his plant and utilizes the skills of his labor force has a directbearing on the community of interest among various groups of employees in the planVandis thus an important consideration in any unit determination. INTERNATIONAL PAPER COMPANY299findings to include therein the welders regularly assigned to workwith pipefitters.My colleagues, while recognizing the propriety of placing crafts-man welders,as are the pipefitter welder, in the same unit with-some other craft with which they work, condition such unit place-ment upon whether or not the Employer follows a uniform practiceof assigning its welders to the particular crafts with which theywork.When such uniformity exists, my colleagues would, apparently,.establish units of the type desired by the Pipefitters, but where thepattern varies," all craft welders would be grouped into one separateunit of welders.9This is tantamount to saying that, where weldersare involved, we shallwnqualiledlydefer, in our unit determination,to the administrative setup of the employer, at the risk of disturbing-existing bargaining patterns and of disregarding such controlling cri-teria as common working conditions and the general community of in-terests which derive from working in close association with others.Inmy opinion, such an approach reverses fundamental principles gov-erning the grouping of employees for bargaining purposes. It resultsin the anomaly in thesecasesof including in the pipefitters units,helpers who are regularly assigned to work with the pipefitters,while at the same time excluding the welders, who are likewise regu-larly assigned to the pipefitters.And more specifically in the case ofthe Camden plant of the Employer, it effects a reversal of a Boardfinding less than 2 years ago in which welders regularly assigned tothe pipefitters were distinguished from other welders with whomthey were part of a larger bargaining unit and were included in thesame unitwith the pipefitters and their helpers 10Significantly, too, the request for inclusion of the welders with thepipefitters is concurred in by Lodge 1365, International Associationof,Machinists, the Petitioner herein, and the Employer and the JointIntervenors do not specifically oppose such inclusion.For all these reasons, and particularly because I am persuaded thatwelders who work closely with a particular craft are within the samecircle of interests: with those whom they serve and that the policy offostering the practice and procedure of collective bargaining will befurthered by including employees so closely identified, I would reversemy position on welders in this case and in other recent cases"' andIn the instant cases other welders are part of a roving pool.Strangely, my colleagues do not object to welders being divided for bargaining purposeswhen they are uniformly assigned to particular crafts with which they work, but concludethat collective bargaining with respect to the terms and conditions of welders will be"encumbered"'If they are divided for bargaining purposes where the pattern of employerassignment of welders varies.10lnternhtibifai Paper Company-(Southern Kraft Division),87 NLRB 49."International Paper Company(Southern Kraft Division),94 NLRB 483.Interna=tional Paper Company(Southern KraftDivision),94 NLRB 500.Hudson Pulped PaperCompany,94 NLRB 1018. '300DECISIONSOF NATIONALLABOR RELATIONS BOARDwould include in all relevant craft units those welders who spend morethan 50 percent of their time serving that craft. I would, therefore,.grant the Pipefitters'motion for reconsideration in these cases.Iwould also, in the interests of uniformity,modify theremaining craftunit findings to conform therewith.CHAIRMAN HERZOG took no part in the consideration of the above:Supplemental Decision and Order.TIN PROCESSING CORPORATIONandOILWORKERS INTERNATIONALUNION, CIO, PETITIONERTIN PROCESSING CORPORATIONandLOCAL No. 973, UNITED BROTHER-HOOD OF CARPENTERS & JOINERS OF AMERICA, AFL, PETITIONERTIN PROCESSING CORPORATIONandLOCAL No. 347, INTERNATIONALUNION OF OPERATING ENGINEERS, AFL, PETITIONERTIN PROCESSING CORPORATIONandLOCAL No. 132, INTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS AND HELPERSOF AMERICA, AFL, PETITIONERTIN PROCESSING CORPORATIONandLOCAL No. 144, SHEET METALWORKERS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.CasesNos. 39-RC-314, 39-RC 315, 39-RC-316, 39-RC-317, 39-RC320.September 21,1951Decision,Direction of Elections,and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Clifford W.Potter, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged ill commerce within the meaning of theAct.1Long after the time for filing briefs had expired, two intervenors,IBEW and Machinists,which had not filed briefs,one intervenor,Pipefitters,which had filed a brief,and theparent AFL,not a party to the present proceeding, filed a joint request-for oval aggxntbefore the Board. In these circumstances,the request is denied,particularly as, in ouropinion, the issues are sufficiently developed in the record and the brief in this p;pcccOing.SeeMeier&Frank Company,86 NLRB 517.96 NLRB No. 39.